ON REMAND FROM ALABAMA ' SUPREME COURT
PATTERSON, Presiding Judge.
Pursuant to our supreme court’s directive in Ex parte Johnson, 597 So.2d 1305 (Ala.1991), this cause is remanded to the trial court for the purpose of conducting a new sentence hearing. The trial court shall take necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 42 days of the release of this opinion. Since Johnson is not indigent, Johnson shall make financial arrangements with the court reporter immediately after the hearing, in the event Johnson wishes to have a transcript of that proceeding considered with the trial court’s return to remand.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.